UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Transition Period From To Commission file number 001-12482 GLIMCHER REALTY TRUST (Exact Name of Registrant as Specified in Its Charter) Maryland (State or Other Jurisdiction of Incorporation or Organization) 31-1390518 (I.R.S. Employer Identification No.) 180 East Broad Street Columbus, Ohio (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (614) 621-9000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One):Large accelerated filer []Accelerated filer [X]Non-accelerated filer [](Do not check if a smaller reporting company)Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] As of October 31, 2011, there were 107,491,541 Common Shares of Beneficial Interest outstanding, par value $0.01 per share. 1 of 52 GLIMCHER REALTY TRUST FORM 10-Q INDEX PART I: FINANCIAL INFORMATION PAGE Item 1: Financial Statements Consolidated Balance Sheets as of September 30, 2011 and December 31, 2010. 3 Consolidated Statements of Operations and Comprehensive Income for the three months ended September 30, 2011 and 2010. 4 Consolidated Statements of Operations and Comprehensive (Loss) Income for the nine months ended September 30, 2011 and 2010. 5 Consolidated Statement of Equity for the nine months ended September 30, 2011. 6 Consolidated Statements of Cash Flows for the nine months ended September 30, 2011 and 2010. 7 Notes to Consolidated Financial Statements. 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 30 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 49 Item 4. Controls and Procedures. 50 PART II: OTHER INFORMATION Item 1. Legal Proceedings. 51 Item 1A. Risk Factors. 51 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 51 Item 3. Defaults Upon Senior Securities. 51 Item 4. (Removed and Reserved). 51 Item 5. Other Information. 51 Item 6. Exhibits. 51 SIGNATURES 52 2 PART I FINANCIAL INFORMATION Item 1: FINANCIAL STATEMENTS: GLIMCHER REALTY TRUST CONSOLIDATED BALANCE SHEETS (dollars in thousands, except share and par value amounts) September 30, 2011 (unaudited) December 31, 2010 ASSETS Investment in real estate: Land $ $ Buildings, improvements and equipment Developments in progress Less accumulated depreciation Property and equipment, net Deferred costs, net Real estate assets held-for-sale - Investment in and advances to unconsolidated real estate entities Investment in real estate, net Cash and cash equivalents Non-real estate assets associated with property held-for-sale - Restricted cash Tenant accounts receivable, net Deferred expenses, net Prepaid and other assets Total assets $ $ LIABILITIES AND EQUITY Mortgage notes payable $ $ Mortgage note payable associated with property held-for-sale - Notes payable Other liabilities associated with property held-for-sale - Accounts payable and accrued expenses Distributions payable Total liabilities Glimcher Realty Trust shareholders’ equity: Series F Cumulative Preferred Shares of Beneficial Interest, $0.01 par value, 2,400,000 shares issued and outstanding Series G Cumulative Preferred Shares of Beneficial Interest, $0.01 par value, 9,500,000 shares issued and outstanding Common Shares of Beneficial Interest, $0.01 par value, 107,488,627 and 85,052,740 shares issued and outstanding as of September 30, 2011 and December 31, 2010, respectively Additional paid-in capital Distributions in excess of accumulated earnings ) ) Accumulated other comprehensive loss ) ) Total Glimcher Realty Trust shareholders’ equity Noncontrolling interest Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 GLIMCHER REALTY TRUST CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (unaudited) (dollars and shares in thousands, except per share and unit amounts) For the Three Months Ended September 30, Revenues: Minimum rents $ $ Percentage rents Tenant reimbursements Other Total revenues Expenses: Property operating expenses Real estate taxes Provision for doubtful accounts Other operating expenses Depreciation and amortization General and administrative Impairment loss - - Total expenses Operating income Interest income Interest expense Equity in income (loss) of unconsolidated real estate entities, net ) Income (loss) from continuing operations ) Discontinued operations: Loss on disposition of property - - Income from operations Net income (loss) ) Add: allocation to noncontrolling interest Net income attributable to Glimcher Realty Trust Less:Preferred stock dividends Net loss to common shareholders $ ) $ ) Earnings Per Common Share (“EPS”): EPS (basic): Continuing operations $ ) $ ) Discontinued operations $ $ Net loss to common shareholders $ ) $ ) EPS (diluted): Continuing operations $ ) $ ) Discontinued operations $ $ Net loss to common shareholders $ ) $ ) Weighted average common shares outstanding Weighted average common shares and common share equivalents outstanding Cash distributions declared per common share of beneficial interest $ $ Net income (loss) $ $ ) Other comprehensive income on derivative instruments, net 78 Comprehensive income Comprehensive income attributable to noncontrolling interest (2 ) ) Comprehensive income attributable to Glimcher Realty Trust $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 GLIMCHER REALTY TRUST CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE (LOSS) INCOME (unaudited) (dollars and shares in thousands, except per share and unit amounts) For the Nine Months Ended September 30, Revenues: Minimum rents $ $ Percentage rents Tenant reimbursements Other Total revenues Expenses: Property operating expenses Real estate taxes Provision for doubtful accounts Other operating expenses Depreciation and amortization General and administrative Impairment loss - Total expenses Operating income Interest income Interest expense Equity in loss of unconsolidated real estate entities, net ) ) Loss from continuing operations ) ) Discontinued operations: Loss on disposition of property - ) Income from operations Net loss ) ) Add: allocation to noncontrolling interest Net (loss) income attributable to Glimcher Realty Trust ) Less:Preferred stock dividends Net loss to common shareholders $ ) $ ) Earnings Per Common Share (“EPS”): EPS (basic): Continuing operations $ ) $ ) Discontinued operations $ $ Net loss to common shareholders $ ) $ ) EPS (diluted): Continuing operations $ ) $ ) Discontinued operations $ $ Net loss to common shareholders $ ) $ ) Weighted average common shares outstanding Weighted average common shares and common share equivalents outstanding Cash distributions declared per common share of beneficial interest $ $ Net loss $ ) $ ) Other comprehensive income on derivative instruments, net Comprehensive (loss) income ) Comprehensive income attributable to noncontrolling interest ) ) Comprehensive loss attributable to Glimcher Realty Trust $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 5 GLIMCHER REALTY TRUST CONSOLIDATED STATEMENT OF EQUITY For the Nine Months Ended September 30, 2011 (unaudited) (dollars in thousands, except share, par value and unit amounts) Series F Series G Distributions Accumulated Cumulative Cumulative Common Shares of Additional In Excess of Other Preferred Preferred Beneficial Interest Paid-in Accumulated Comprehensive Noncontrolling Shares Shares Shares Amount Capital Earnings (Loss) Income Interest Total Balance, December 31, 2010 $ )
